UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: April 30 Date of reporting period:October 31, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: WCM Focused International Growth Fund (Investor Class: WCMRX) (Institutional Class: WCMIX) WCM Focused Emerging Markets Fund (Investor Class: WFEMX) (Institutional Class: WCMEX) WCM Focused Global Growth Fund (Investor Class: WFGGX) (Institutional Class: WCMGX) SEMI-ANNUAL REPORT October 31, 2013 WCM Focused International Growth Fund WCM Focused Emerging Markets Fund WCM Focused Global Growth Fund Each a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statements of Assets and Liabilities 11 Statements of Operations 12 Statements of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 21 Supplemental Information 28 Expense Examples 32 This report and the financial statements contained herein are provided for the general information of the shareholders of the WCM Focused International Growth Fund, the WCM Focused Emerging Markets Fund, and WCM Focused Global Growth Fund.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www.wcminvestfunds.com WCM Focused International Growth Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 95.3% ARGENTINA – 2.5% MercadoLibre, Inc. $ BERMUDA – 3.4% Lazard Ltd. - Class A BRAZIL – 3.1% BRF S.A. - ADR CANADA – 8.2% Canadian National Railway Co. Canadian Pacific Railway Ltd. CHINA – 6.7% Sun Art Retail Group Ltd. Tencent Holdings Ltd. DENMARK – 6.8% Novo Nordisk A/S - ADR Novozymes A/S FRANCE – 2.2% LVMH Moet Hennessy Louis Vuitton S.A. IRELAND – 3.6% Covidien PLC JAPAN – 6.1% FANUC Corp. Sysmex Corp. MEXICO – 2.2% Wal-Mart de Mexico S.A.B. de C.V. NETHERLANDS – 10.4% ASML Holding N.V. Core Laboratories N.V. Sensata Technologies Holding N.V.* 1 WCM Focused International Growth Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) PORTUGAL – 1.7% Jeronimo Martins SGPS S.A. $ SOUTH AFRICA – 2.3% Shoprite Holdings Ltd. SPAIN – 3.9% Inditex S.A. SWEDEN – 3.4% Svenska Cellulosa A.B. SCA - Class B SWITZERLAND – 11.6% ACE Ltd. Nestle S.A. SGS S.A. TAIWAN – 4.9% Taiwan Semiconductor Manufacturing Co., Ltd. - ADR UNITED KINGDOM – 5.3% ARM Holdings PLC - ADR ASOS PLC* UNITED STATES – 7.0% Coca-Cola Enterprises, Inc. Perrigo Co. TOTAL COMMON STOCKS (Cost $350,218,887) SHORT-TERM INVESTMENTS – 4.9% Fidelity Institutional Money Market Fund, 0.04%1 TOTAL SHORT-TERM INVESTMENTS (Cost $21,748,774) TOTAL INVESTMENTS – 100.2% (Cost $371,967,661) Liabilities in Excess of Other Assets – (0.2)% ) TOTAL NET ASSETS – 100.0% $ 2 WCM Focused International Growth Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 (Unaudited) ADR – American Depository Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 3 WCM Focused International Growth Fund SUMMARY OF INVESTMENTS As of October 31, 2013 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Consumer Products 13.7% Semiconductors 11.5% Retail Staples 9.3% Retail Discretionary 9.2% Transportation & Logistics 8.2% Biotechnology & Pharmaceuticals 7.3% Medical Equipment/Devices 6.9% Machinery 5.8% Insurance 4.0% Consumer Discretionary Services 3.9% Media Content 3.6% Institutional Financial Services 3.4% Oil, Gas & Coal 3.2% Chemicals 3.0% Apparel & Textile Products 2.3% Total Common Stocks 95.3% Short-Term Investments 4.9% Total Investments 100.2% Liabilities in Excess of Other Assets (0.2)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 4 WCM Focused Emerging Markets Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 96.9% ARGENTINA – 7.8% Arcos Dorados Holdings, Inc. - Class A $ MercadoLibre, Inc. BRAZIL – 8.4% BRF S.A. - ADR Embraer S.A. - ADR Totvs S.A. CHILE – 5.7% Embotelladora Andina S.A. - ADR Sociedad Quimica y Minera de Chile S.A. - ADR CHINA – 22.0% Anton Oilfield Services Group Shandong Weigao Group Medical Polymer Co., Ltd. - Class H Sun Art Retail Group Ltd. Tencent Holdings Ltd. Tsingtao Brewery Co., Ltd. - Class H INDIA – 3.6% Dr Reddy's Laboratories Ltd. - ADR INDONESIA – 8.3% Bank Rakyat Indonesia Persero Tbk P.T. Kalbe Farma Tbk P.T. Tower Bersama Infrastructure Tbk P.T.* MACAU – 4.7% Wynn Macau Ltd. MEXICO – 7.7% Grupo Televisa S.A.B. - ADR Wal-Mart de Mexico S.A.B. de C.V. NETHERLANDS – 4.6% Yandex N.V. - Class A* 5 WCM Focused Emerging Markets Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) PHILIPPINES – 3.3% Puregold Price Club, Inc. $ SOUTH AFRICA – 3.8% Shoprite Holdings Ltd. TAIWAN – 5.2% Taiwan Semiconductor Manufacturing Co., Ltd. - ADR TURKEY – 2.3% Coca-Cola Icecek AS UNITED STATES – 9.5% PriceSmart, Inc. Yum! Brands, Inc. TOTAL COMMON STOCKS (Cost $494,721) SHORT-TERM INVESTMENTS – 12.7% Fidelity Institutional Money Market Fund, 0.04%1 TOTAL SHORT-TERM INVESTMENTS (Cost $67,021) TOTAL INVESTMENTS – 109.6% (Cost $561,742) Liabilities in Excess of Other Assets – (9.6)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 6 WCM Focused Emerging Markets Fund SUMMARY OF INVESTMENTS As of October 31, 2013 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Retail Staples 21.3% Media Content 14.8% Consumer Products 13.2% Travel, Lodging & Dining 10.9% Biotechnology & Pharmaceuticals 5.6% Retail Discretionary 5.5% Semiconductors 5.2% Medical Equipment/Devices 3.5% Engineering & Construction Services 3.4% Banking 2.9% Oil, Gas & Coal 2.9% Software 2.8% Aerospace & Defense 2.7% Chemicals 2.2% Total Common Stocks 96.9% Short-Term Investments 12.7% Total Investments 109.6% Liabilities in Excess of Other Assets (9.6)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 WCM Focused Global Growth Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 108.6% ARGENTINA – 3.0% 38 MercadoLibre, Inc. $ CANADA – 3.3% 52 Canadian National Railway Co. CHINA – 10.6% Sun Art Retail Group Ltd. Tencent Holdings Ltd. Tsingtao Brewery Co., Ltd. - Class H DENMARK – 3.2% 33 Novo Nordisk A/S - ADR MEXICO – 2.5% Wal-Mart de Mexico S.A.B. de C.V. NETHERLANDS – 6.5% 32 Core Laboratories N.V. Sensata Technologies Holding N.V.* SWITZERLAND – 13.2% 74 ACE Ltd. 86 Nestle S.A. 4 SGS S.A. TAIWAN – 4.5% Taiwan Semiconductor Manufacturing Co., Ltd. - ADR UNITED KINGDOM – 9.6% ARM Holdings PLC - ADR 60 ASOS PLC* Rotork PLC UNITED STATES – 52.2% 50 3M Co. 38 Amazon.com, Inc.* 40 Celgene Corp.* 67 CME Group, Inc. eBay, Inc.* 11 Google, Inc. - Class A* 8 WCM Focused Global Growth Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UNITED STATES (Continued) 59 Monsanto Co. $ NIKE, Inc. - Class B 52 Perrigo Co. 50 Philip Morris International, Inc. 40 PriceSmart, Inc. TD Ameritrade Holding Corp. 60 Yum! Brands, Inc. TOTAL COMMON STOCKS (Cost $166,677) SHORT-TERM INVESTMENTS – 7.2% Fidelity Institutional Money Market Fund, 0.04%1 TOTAL SHORT-TERM INVESTMENTS (Cost $12,330) TOTAL INVESTMENTS – 115.8% (Cost $179,007) Liabilities in Excess of Other Assets – (15.8)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 9 WCM Focused Global Growth Fund SUMMARY OF INVESTMENTS As of October 31, 2013 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Retail Discretionary 18.0% Biotechnology & Pharmaceuticals 10.8% Consumer Products 9.8% Media Content 9.8% Retail Staples 8.9% Semiconductors 7.7% Machinery 6.2% Consumer Discretionary Services 5.5% Apparel & Textile Products 4.5% Insurance 4.1% Asset Management 3.9% Containers & Packaging 3.7% Chemicals 3.6% Oil, Gas & Coal 3.5% Transportation & Logistics 3.3% Institutional Financial Services 2.9% Travel, Lodging & Dining 2.4% Total Common Stocks 108.6% Short-Term Investments 7.2% Total Investments 115.8% Liabilities in Excess of Other Assets (15.8)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 10 STATEMENT OF ASSETS AND LIABILITIES As of October 31, 2013 (Unaudited) WCM Focused WCM Focused WCM Focused International Growth Fund Emerging Markets Fund Global Growth Fund Assets: Investments, at cost $ $ $ Investments, at value $ $ $ Receivables: Investment securities sold - - Fund shares sold - - Dividends and interest 37 Offering costs - Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed - - Advisory fees - - Shareholder Servicing fees (Note 7) 64 Distribution fees - Investor Class (Note 8) 18 28 Administration fees Fund accounting fees Transfer agent fees and expenses Auditing fees Trustees' fees and expenses Chief Compliance Officer fees Offering costs - Advisor - Offering costs - Related parties - Custody fees - Accrued other expenses Total liabilities Net Assets $ $ $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ $ $ Accumulated net investment income (loss) ) ) Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation/depreciation on: Investments Foreign currency translations 33 - Net Assets $ $ $ Maximum Offering Price per Share: Investor Class: Net assets applicable to shares outstanding $ $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ $ Institutional Class: Net assets applicable to shares outstanding $ $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ $ See accompanying Notes to Financial Statements. 11 STATEMENT OF OPERATIONS For the Six Months Ended October 31, 2013 (Unaudited) WCM Focused WCM Focused WCM Focused International Growth Fund Emerging Markets Fund 1 Global Growth Fund 1 Investment Income: Dividends (net of foreign withholding taxes of $285,056, $65 and $34, respectively) $ $ $ Interest 7 4 Total investment income Expenses: Advisory fees Administration fees Shareholder Servicing fees (Note 7) 93 Fund accounting fees Registration fees Custody fees Transfer agent fees and expenses Distribution fees - Investor Class (Note 8) 53 Legal fees Shareholder reporting fees Miscellaneous Auditing fees Chief Compliance Officer fees Trustees' fees and expenses Insurance fees 56 56 Offering costs - Total expenses Advisory fee waived - ) ) Other expenses absorbed - ) ) Net expenses Net investment income (loss) ) ) Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments Foreign currency transactions ) 36 ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations 33 - Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ $ $ 1 The Fund commenced operations on June 28, 2013. See accompanying Notes to Financial Statements. 12 STATEMENTS OF CHANGES IN NET ASSETS WCM Focused International Growth Fund For the Six Months Ended October 31, 2013 (Unaudited) For the Year Ended April 30, 2013 Increase in Net Assets from: Operations: Net investment income $ $ Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation/depreciation on investments and foreign currency translations Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Investor class - ) Institutional class - ) From net realized gain: Investor class - ) Institutional class - ) Total distributions - ) Capital Transactions: Net proceeds from shares sold: Investor class Institutional class Reinvestment of distributions: Investor class - Institutional class - Cost of shares redeemed: Investor class1 ) ) Institutional class2 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold: Investor class Institutional class Shares reinvested: Investor class - Institutional class - Shares redeemed: Investor class ) ) Institutional class ) ) Net increase in capital share transactions 1 Net of redemption fees of $24 and $0, respectively 2 Net of redemption fees of $1,050 and $1,318, respectively See accompanying Notes to Financial Statements. 13 STATEMENTS OF CHANGES IN NET ASSETS WCM Focused Emerging Markets Fund WCM Focused Global Growth Fund For the Period June 28, 2013* through October 31, 2013 (Unaudited) For the Period June 28, 2013* through October 31, 2013(Unaudited) Increase in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation/depreciation on investments and foreign currency translations Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold: Investor class Institutional class Cost of shares redeemed: Investor class - ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - - End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold: Investor class Institutional class Shares redeemed: Investor class - ) Net increase in capital share transactions * Commencement of operations. See accompanying Notes to Financial Statements. 14 FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. WCM Focused International Growth Fund Investor Class For the Six Months Ended October 31, 2013 (Unaudited) For the Year Ended April 30, 2013 For the Period August 31, 2011* through April 30, 2012 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income1 - 2 Net realized and unrealized gain on investments and foreign currency Total from investment operations Less Distributions: From net investment income - ) - From net realized gain - ) - Total distributions - ) - Redemption fee proceeds - 2 - 2 - 2 Net asset value, end of period $ $ $ Total return3 %
